      8:19-cv-00318-MDN Doc # 44 Filed: 09/02/20 Page 1 of 1 - Page ID # 108




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

KEIM T.S., INC., and
BURL RICHARDS,
                                                                        8:19CV318
                       Plaintiffs,
                                                                          ORDER
        vs.

BEST TRUCKING BUSINESS, INC., and
MANUEL RUBIO LOPEZ,

                       Defendants.


        The parties have settled the claims in this matter following a settlement conference held
with Magistrate Judge Cheryl R. Zwart on September 2, 2020. In accordance with the settlement
agreement read into the record,


        IT IS ORDERED:
        1. On or before October 2, 2020, the parties shall electronically file a joint stipulation
for dismissal (or other dispositive stipulation) which will fully dispose of the case;
        2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
        3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case.


        Dated this 2nd day of September, 2020.

                                                      BY THE COURT:


                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
